DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US 9502931 B2).
	Regarding claim 1, Yamada disclose a consequent-pole-type rotor comprising: a first rotor core (e.g., one layer of the laminated layers which are stacked in an axial direction to form the rotor 60 in Figs. 14-16; also see col. 58, lines 26-29) having a first insertion hole (the space composite for accommodating magnets 85, 86 and 87 as a combination); and a second rotor core (e.g., one layer of the laminated layers which are stacked in an axial direction to form the rotor 70 in Figs. 14-16; also see col. 58, lines 26-29) having a second insertion hole (the space composite for accommodating magnets 85, 86 and 88 as a combination), the second rotor core being stacked on the 
	Regarding claims 6 and 7, Yamada disclose the claimed invention (e.g., Figs. 2-3).
		
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of TAKIZAWA et al. (US 20130234555 A1).

TAKIZAWA discloses a rotor assembly formed by stacking a plurality of rotor cores in an axial direction of a rotation shaft (Figs. 2a and 2b), comprising a first rotor core and a second rotor core, wherein the first rotor core and the second rotor core comprise caulking (para. 0004; also see Figs. 2b, each rotor core layer 2a comprises a plurality of notches to match a plurality of corresponding protuberances of an adjacent rotor core layer).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKIZAWA’s teaching of caulking technique into the invention of Yamada to provide a cost-effective mechanism for integrally combining said first rotor core and said second rotor core (TAKIZAWA, para. 0004).
The combination of Yamada and TAKIZAWA does not mention explicitly: said caulking is formed in a core portion between a radially outer side of the permanent magnet and an outer peripheral surface of the first rotor core and the second rotor core.  
However, because the instant claim of the present application does not specify the particular function or benefit of such claimed improvement as recited, it is deemed that the feature in question relates merely to an engineering design choice of the location/position of the caulking on the rotor cores in the combination of Yamada and .
6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Amrhein et al. (US 20110127859 A1).
	Regarding claim 3, Yamada does not mention explicitly: wherein the opening, the first insertion hole, and the second insertion hole are covered with resin.
	Amrhein discloses a permanent-magnetic rotor formed by stacking a plurality of rotor core blocks in the axial direction (Fig. 1; para. 0010, 0047), wherein said rotor core blocks comprise opening and insertion holes (Fig. 1), wherein said opening and insertion holes are covered with resin (para. 0028, 0060).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Amrhein’s teaching of encasing the stacked rotor blocks for example with synthetic resin or plastic material which would lead to an increase in strength (Amrhein, para. 0028).
Regarding claim 4, Yamada disclose: wherein the outer peripheral surface of the first rotor core and the second rotor core is circular (Figs. 14 and 15).  

Amrhein discloses a permanent-magnetic rotor formed by stacking a plurality of rotor core blocks in the axial direction (Fig. 1; para. 0010, 0047), wherein the outer peripheral surface of the stacked rotor core blocks is covered with resin (para. 0028, 0060).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify into the invention of Yamada to incorporate Amrhein’s teaching of encasing the stacked rotor blocks for example with synthetic resin or plastic material which would lead to an increase in strength (Amrhein, para. 0028).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Fiseni et al. (US 9941775 B2).
	Regarding claim 5, Yamada discloses: wherein the first rotor core and the second rotor core are formed by stacking, in an axial direction of the first rotor core and the second rotor core, the first rotor core and the second rotor core (see discussion for claim 1 above). 
	Yamada does not mention explicitly: said stacking further includes stacking a third core not having the opening. 
	Fiseni discloses a rotor assembly formed by stacking a plurality of rotor cores in an axial direction of the shaft (Figs. 28 and 29), wherein said stacking includes stacking a first rotor core (one of rotor section 660), a second rotor core (another one of rotor section 660) and a third core (e.g., a cover plate for the rotor core 20 in Fig. 2); wherein said first rotor core and said second rotor core having openings (e.g., 22 in Fig. 2), and 
It would have been obvious to one ordinary skill in the art to incorporate Fiseni’s teaching of cover plate into the invention of Yamada in order to provide a means for protecting the rotor assembly. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837